Citation Nr: 1443131	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a dermatological disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant was on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in August 2011 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  The appellant was notified of that action and he appealed to the Board for review.  Following a review of the claims file, the Board concluded that the appellant had submitted new and material evidence sufficient to reopen his claim for benefits.  Hence, in February 2014, the Board reopened the appellant's claim and then remanded the issue to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since February 2014, the Board finds there has been substantial compliance with its remand instructions with respect to the issue involving entitlement to skin disorder.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"). 

The record indicates that the appellant underwent a dermatological medical examination in April 2014 in order to determine whether he currently has from a skin disability that might be attributable to his military service.  The results from that examination have been included in the claims folder for review.  The AMC subsequently issued a Supplemental Statement of the Case (SSOC) after reviewing the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's February 2014 Decision/Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

While the appellant did suffer from a skin rash while on active duty, the weight of the evidence is against a finding that any current skin disorder had its onset in or is otherwise attributable to active service.  


CONCLUSION OF LAW

A dermatological disorder, to include carcinoma of the skin, was not incurred in or aggravated by active military service and skin cancer may not be presumed to be due to or secondary to or aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for a skin disorder, to include carcinoma of the skin.  The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claim Assistance Act of 2000 (VCAA) - 
Duties to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2002 & Supp. 2013), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).

Initially, the Board's notes that the appellant was provided with a duty to assist type letter in July 2011 and then provided additional information by the AMC after the Board reopened and remanded his claim.  The Board specifically notes that the July 2011 letter contained an extensive discussion of the requirements imposed by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), regarding VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  The Board also notes that in full compliance with the February 2014 Decision/Remand instructions VA also obtained and associated with the record the appellant's records and obtained another medical examination of the appellant which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In April 2014, the appellant was examined by VA to determine the etiology of his claimed skin disorders/disabilities.  The VA examination report shows that the examiner reviewed the appellant's medical history, including his service treatment records, interviewed and examined the claimant, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the RO offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has not accepted that offer to provide testimony at a hearing. Nevertheless, the Board notes that the appellant, through his accredited representative, has submitted documents in conjunction with his claim for benefits.  

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Laws, Facts, and Discussion

The appellant contends that his current skin disorder had its onset during service or was caused by events during service.  In this regard, he states that his repeated exposure to the sun while stationed in the Territory of Alaska contributed to or directly caused the skin cancers he developed after service.  Therefore, he maintains that service connection is warranted. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2006) and (2013).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the appellant's claim was pending after the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect after the change.  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2013).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2013). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.??

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

Service treatment records (STRs) show that in May 1951 the Veteran was treated for a skin rash that was diagnosed as rubella.  There were no other complaints of or treatment for a skin rash or skin condition in service.

Service personnel records show that the Veteran was stationed in Alaska.

Private treatment records show that the Veteran received dermatology treatment at K.U.M.C. from 1988 to September 2002.  During this time, the Veteran had diagnoses of actinic keratoses, basal cell carcinomas, seborrheic dermatitis, neurofibroma, folliculitis, chondrodermatitis nodularis helices, fever blister/herpes simplex, rosacea of the nose, tinea pedis and atypical nevus.

Treatment records from Dr. Orr, dated from February 2005 through October 2007, showed a reported history of basal cell carcinoma and multiple seborrheic keratoses on the Veteran's face and arms.

In support of his claim, the Veteran submitted a letter, dated in May 2008, from Dr. Kestenbaum, wherein it was noted that the Veteran reported spending two years in Alaska between the ages of 21 and 23 and was outdoors for prolonged periods, primarily driving a vehicle without a roof for at least five months out of each of those two years.  The Veteran also reported he was religious about wearing a straw hat both before and during his military years, but that he was not able to wear a hat during his years in Alaska because of military rules.  Dr. Kestenbaum opined that it was "certainly possible" that the Veteran's years in Alaska had "contributed to his developing skin cancers".

VA treatment records dated from 2004 through 2011 showed that the Veteran received treatment for various skin disorders, including basal cell carcinomas of multiple sites starting in 1999, dermatoheliosis, actinic keratoses, seborrheic keratoses, cutaneous neurofibroma, chondritis, seborrheic dermatitis, tinea pedis, tape dermatitis, and folliculitis of the neck.

In a statement dated in August 2009, the Veteran reported that his skin disorder was caused by extensive exposure to the sun in Alaska, and indicated that most people would not be able to realize the intense magnification of the sun once it reflects off the snow.  He claimed the glare was so blinding that one had to wear additional protection for the eyes.  He indicated that he had a garden at home, and from time to time did work in the garden, but claimed that the overall time in his garden was very little in comparison to the exposure he had in Alaska, and that the damage to his skin started in Alaska.  He claimed he averaged not over two hours a week working in his garden, and that he worked in his garden in the evening when the sun was not so intense.  He also claimed that when he first arrived in Alaska, part of the military orientation briefing included education on the dangers of the sun and how it could burn a person.  He claimed they were told that if a soldier got too sunburned, he could be charged and written up.  He contended that because Alaska was cleaner, without air pollution, fog, or factory smoke, there was no covering to screen out the sun's rays.  Finally, he claimed that at home he always wore a broad rim hat to protect himself from the sun, and that the small military soft cap he was given was not enough to adequately block the sun.

On VA examination in February 2010, it was noted that the Veteran worked as a supply record specialist in service, and following service worked for TWA in the inside parts stockroom.  The impression was multiple basal cell lesions on the head, treated, with residual scarring.  The examiner opined that the Veteran's current skin disorder was not related to the rash that he had while in service.  The examiner also noted that the Veteran lived on a farm until he entered service and had sun exposure during those years, and that he was in Alaska for one year, five months, and one day, ranging from August 1951 through March 1953, and this would give him roughly two winter exposures.  The examiner indicated that during winter at the Veteran's Alaska base, near Fairbanks, the sun would shine very little in the winter and was of low intensity due to the nearly 90 degrees slant.  The examiner noted that the Veteran reported he was an ammo supply records specialist, and would go out to do inventory, but his work was primarily desk work.  The examiner opined that the exposure that the Veteran had in Alaska was "less likely than not" the cause of his basal cell carcinomas, rather than his prior exposure during his childhood, teenage, and early adult years living on a farm.  With regard to whether any current skin condition was present within the first post-service year, the examiner opined that there was no skin condition for the Veteran shown during that time.

The record contains a detailed negative opinion provided by VA health care provider in April 2014.  The Board notes that the VA examiner who most recently provided the opinion has not been equivocal.  Rather, the examiner was very specific and direct in the opinion that was provided.  The examiner reported that the appellant had been previously treated for actinic keratosis, cutaneous neurofibroma, and basal cell carcinoma.  The examiner further noted the various locations and sizes of the skin conditions.  Notwithstanding, the examiner further concluded the following:

	. . . After reviewing the VBMS and CPRS records, interviewing and examining the veteran, taking into account the veteran's statements, and reviewing the appropriate current medical literature (text and electronic) and my personal knowledge of Alaska, in my opinion, a temporal and casual nexus does not exist between the current basal cell carcinoma, actinic keratosis, seborrheic keratosis and neurofibromas of the skin condition and the veteran's military service . . . To isolate the summer's sun exposure in 1953 as the cause of current skin conditions is beyond a reasonable nexus.  Finally, I agree with the VA medical opinion of February 2010 as opposed to the private medical opinion of May 2008 which is vague and appears to be speculation.

Based on the clarity and specificity provided in the opinion, the VA reviewer's opinion is not found to be speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The Board would further point out that while there are multiple medical opinions of record that do not etiologically link the appellant's dermatological disorder, to include skin cancers, with his military service or any incident therein, there is only one equivocal, indefinite, and inexplicit medical opinion that provides contrary assertions.  The Board acknowledges the statements provided by the appellant.  However, in comparison to the recent medical opinion provided, the appellant did not support his assertions with any kind of clinical evidence, supporting medical documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" provided by the appellant lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion of April 2014 on which it bases its determination that service connection for a dermatological disorder is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). ??

With respect to service incurrence under 38 C.F.R. § 3.303(a) (2013), as noted above, the Board finds that the appellant is competent and credible to report on observable symptoms, such as skin lesions or rashes, which symptoms were later attributable, by the appellant, to his overall dermatological disorder (include skin cancers).  However, the appellant is not competent to provide an etiological opinion concerning any dermatological disorder from which he may now suffer therefrom.  He does not have the training nor the medical experience to positively conclude that his previous skin cancers were caused by or the result of his exposure to the sun while he was stationed in the Territory of Alaska.  In other words, the statements provided by the appellant and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  Accordingly, entitlement to service connection for a skin disability, including carcinoma of the skin, must be denied. 

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds the statements provided by the appellant and the representative are found to have no probative value. ??

Based on the discussion above, the Board finds that service connection for dermatological disorders is not warranted based on the initial documentation of the disabilities after service because the weight of the most probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013); Rabideau, supra.??

Regarding the possibility of service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) (2013), the Board finds that the length of time between the appellant's separation from active duty in 1953 and the first complaints and/or treatment for the earliest manifestations of symptoms competently attributed to a dermatological disorder in 1988 to be compelling evidence against finding continuity.  Put another way, the at least 35 year gap between the appellant's discharge from service and the first evidence of the claimed disorder weighs heavily against his claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).??

The Board again acknowledges that the appellant is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with his skin since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, upon review of the claims folders, the Board finds that the appellant's contentions that that his current symptoms are attributable to multiple disorders of the skin since service are not credible.  In this regard, these individuals' assertions are contrary to what is found in the in-service and post-service medical records, which point to the late 1980s as the date of onset of his first skin disability.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for at least thirty-five years following his separation, than the appellant's unverified assertions.  Therefore, entitlement to service connection for a dermatological disorder based on post-service continuity of symptomatology must also be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2013).??

As to service connection based on the presumptions found at 38 C.F.R. §§ 3.307 , 3.309(a) (2013), the Board notes that there is no medical evidence in the record of the appellant having any type of skin disorder within the presumptive time period after his separation from active duty.  As discussed above, the first symptoms of any type of a skin disorder, that were confirmed by medical professionals, did not appear in the record until at least 35 years after his separation.  Accordingly, entitlement to service connection based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).??

Lastly, as to service connection on a secondary bases under 38 C.F.R. § 3.310 (2013), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the appellant's current service connected disabilities (bilateral hearing loss and tinnitus) and a skin disorder.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.310 (2013); Allen, supra.  The Board would note that even the appellant has not suggested that there was or is any relationship between his service-connected disorders and his various skin disorders.  Based on the discussion above, the Board finds that service connection for a skin disability, to include skin cancers, is not warranted based on it being caused or aggravated by an already service connected disability because the weight of the most probative evidence of record is against finding such a causal association or link between the skin disorders and a service connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013); Allen, supra.??

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a dermatological disorder, to include skin cancers, on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013). ??



ORDER

Entitlement to service connection for a dermatological disorder is denied.  



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


